Citation Nr: 1414793	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected death pension benefits as the "helpless child" of the Veteran.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1918 to August 1919.  The Veteran died in October 1963; the present appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied the appellant's claim for VA death pension benefits.

In her substantive appeal, received in February 2011, the appellant requested a hearing before the Board.  A hearing at the RO ("Travel Board") hearing was duly scheduled in January 2012, but the appellant failed without explanation to appear.  Her request for hearing before the Board is accordingly deemed to be withdrawn. 38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  In August 1973, prior to her 18th birthday, the appellant was found by VA to be permanently incapable of self-support due to physical or mental disability.

2.  The appellant was married in 1995.


CONCLUSION OF LAW

The criteria for compensation or pension benefits as the "helpless child" of the Veteran have not been met.  38 U.S.C.A. § 1542 (West Supp. 2013); 38 C.F.R. §§ 3.57, 3.315, 3.356, 3.950 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board has denied the claim as a matter of law.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

Nonetheless, the appellant has been provided appropriate due process.  Following the denial of the claim she was provided a Statement of the Case (SOC) that articulated the reasons her claim had been denied.  She was afforded an opportunity to respond before the case was forwarded to the Board for appellate review, and she did respond.  She was asked to provide information concerning her marriage in a November 2010 letter.

As noted in the Introduction, the appellant requested a hearing before the Board but did not appear.  Further, the appellant has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  

The Board finds that under the circumstances the RO has satisfied any extant duties to notify and assist the appellant, and that adjudication of the appeal at this point presents no risk of prejudice to the appellant.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Applicable Laws and Regulations

VA shall pay a pension to a child of a deceased Veteran who served during a period of war and met the qualifying service requirements.  38 U.S.C.A. § 1542 (West Supp. 2013).

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a  "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57(a)(1), 3.315 (2013).

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).


For purposes of initially establishing "helpless child" status the child's condition subsequent to the 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Marriage is not a bar to the payment of pension or compensation to a helpless child under an award approved prior to April 1, 1944.  The presumption arising from the fact of marriage, that helplessness has ceased, may be overcome by positive proof of continuing helplessness.  As to awards approved on or after April 1, 1944, pension or compensation may not be approved for a helpless child who has married.  38 C.F.R. § 3.950.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The evidence of record shows the appellant was born in September 1955.  In July 1973, prior to her 18th birthday, she was examined by a VA psychiatrist and determined to be mentally deficient and incompetent for VA purposes.  A rating decision in August 1973 found the appellant to be "helpless" and permanently incapable of self-support by reason of mental or physical disability, diagnosed as mental deficiency.

There is accordingly no question that the appellant was found to be permanently incapable of self-support prior to her 18th birthday.  The appeal turns on whether the appellant ceased to be a "helpless child" at some point after her 18th birthday.

The Veteran's surviving spouse, who is the appellant's mother, continued to receive nonservice-connected death pension benefits until 1979, including an allowance for the appellant, who although over 18 had been determined to be a "helpless child."  Death pension benefits were terminated for the appellant's mother in January 1979 because she was determined to have excessive income; pension benefits for the appellant were terminated at the same time.

In February 1983 the appellant's mother applied for reinstatement of death pension, which was granted by a decision in March 1983.  As demonstrated by annual Eligibility Verification Reports (EVRs), her pension was paid at the "no dependents" rate.  The appellant's mother died in August 1992, and her pension 
was accordingly terminated.

The appellant submitted the present claim for pension in October 2009.  In it, she stated she is the natural child of the deceased Veteran and that she had monthly income of $880.00.  She submitted the claim using her married name of EMW.

The RO issued the present denial in March 2010.  The reason for the denial is that the RO found the evidence to show that the appellant was married, which rendered her ineligible for benefits as a "helpless child."

In November 2010 the RO sent the appellant a letter asking her if she was still married; and, if not, to provide the RO with the date and circumstances under which the marriage was terminated (i.e., by divorce, by annulment of the marriage or by the death of her spouse).  The appellant responded by providing a death certificate showing her spouse had died in March 2001.

The RO readjudicated the claim by an SOC in January 2011.   The RO continued to deny the claim, based on a determination that under the provisions of 38 C.F.R. § 3.950 marriage is a bar to helpless child benefits unless such benefit was granted prior to April 1, 1944.

The appellant's representative submitted a VA Form 646 (Statement of Accredited Representative) in January 2012.  The representative asserted that the death of the appellant's husband in 2001 effectively removed the bar to the appellant receiving "helpless child" benefits under strict interpretation of 38 C.F.R. § 3.57.  The representative also asserted that 38 C.F.R. § 3.950 does not apply in this case because, by its very heading, the regulation applies only to the children of veterans who served in or before the Spanish-American War.
 
On review of the statutes and regulations, the Board agrees with the RO that the provisions of 38 C.F.R. § 3.950 apply to this case, and that the appellant's marriage is a disqualification for "helpless child" benefits even after the marriage is terminated.

38 C.F.R. § 3.950 is found under the heading PROTECTION and is titled "Helpless children; Spanish-American and prior wars."  The regulation was enacted under the provisions of 26 Federal Register (FR) 1608, Feb. 24, 1961.  

The history of this regulation shows that under regulations in effect in 1936 a "child" referred to a person under the age of 16, although pension could continue past that age if the child was determined to be helpless.  VA Regulation (VAR) 2502(b) (January 25, 1936).  Payments to a helpless child who married were to be discontinued as of the date preceding the marriage, based on the presumption that the helpless condition ceased as of that date; this presumption could be overcome by positive proof of continuing mental or physical condition resulting in helplessness.  VAR 2584(A)(b)(4) (January 25, 1936).

In August 1943 the regulation was amended.  The circumstances for termination 
by limitation of benefits for widows and remarried widows was redefined to distinguish between claims based on service rendered prior to April 21, 1898 (i.e., prior to the Spanish-American War) and claims received from that date.  VAR 2584(a)(a) (August 20, 1943).  The previous restriction against payment to a helpless child who had married was continued without change.  VAR 2584(A)(b)(4) (August 20, 1943).

In May 1944 the regulation was again amended.  From April 1, 1944, continuation of pension was allowed to a helpless child, provided that such person was insane, idiotic or otherwise physically or mentally helpless at the date of attaining the age of sixteen years and the helpless condition existed at the time of filing the claim, and further provided that such person was unmarried.  VAR 2502(B)(1)(b) (May 27, 1944), citing Publ. L. 280, 78th Congress, Act of April 1, 1944.  
The regulation was again amended in August 1948 as relates to pension for a helpless, unmarried child after age 16.  The regulation distinguished between service prior to April 20, 1898 (prior to the Spanish-American War), which concerned only helplessness at age 16, and service in the Spanish-American War, Boxer Rebellion or  Philippine Insurrection, which concerned helplessness at age 16 or at age 18.  VAR 2596(A) and (B) (August 31, 1948).  As a separate category, the VAR 2596(C) addressed Pub. L. 280, 78th Congress (Act of April 1, 1944) to state that benefits past the age of 16 would terminate on marriage, except that awards approved prior to April 1, 1944, were not subject to this provision; the application of this law was restricted to claims based on services rendered prior to April 20, 1898, or service rendered in the Spanish-American War, Boxer Rebellion or Philippine Insurrection.

The regulation was amended again in October 1948.  In relevant part, the regulation states under DEFINITIONS OF RELATIONSHIP, section 2502 (GENERAL LAW) that marriage is not a bar to payment of compensation to a child under the age of 16 years, or to a helpless child under an award approved prior to April 1, 1944, but as to awards approved on or after April 1, 1944, "compensation may not be paid to a helpless child who has married."  VAR 2502(B)(1) (October 1, 1948).

The Regulation was again amended in March 1953.  In relevant part, the amended regulation states that payments to or for a helpless child who marries shall be discontinued as of the date preceding the marriage, except where compensation or pension has been allowed on the basis of a finding that the child was helpless prior to attaining the age of 16 years and the award was approved prior to April 1, 1944. The presumption helplessness has ceased may be overcome by positive proof of continuing helplessness.  VAR 2584(A)(2)(d) (March 27, 1953).

The present 38 C.F.R. § 3.950 was distributed to VA by Transmittal Sheet (TS) 205 dated May 29, 1959.  The TS states the intent of the regulation is to extend to protected cases the benefits of any increase in rates provided in the future by amendments to the general provisions of the law, increasing the rates of compensation to persons authorized benefits and to remarried widows of the Spanish-American and prior wars.  As noted above, the regulation is styled, "Helpless children; Spanish-American and prior wars."

Review of the history of 38 C.F.R. § 3.950 demonstrates that the regulation articulates a general rule; i.e., that marriage is a not a bar to the payment of helpless child benefits under an award approved prior to April 1, 1944, but is a bar for awards approved from that date.  The title of the regulation articulates the intent of the rule; i.e., to protect helpless children from the Spanish-American and prior wars.  The regulation is accordingly relevant to all situations in which a "helpless child" has married, not just to claims arising from service in the Spanish-American War or before.

The Board also finds that the plain meaning of the regulation shows that the bar 
is not lifted when the marriage terminates.  The regulation states that pension or compensation may not be paid to a helpless child who has married; it does not refer to a helpless child who is married.  The Board concludes that the clear intent of the regulation is to bar payment of helpless child benefits to a claimant whose award was approved on or after April 1, 1944, and who thereafter marries, even if the marriage subsequently terminates.
 
As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

Entitlement to nonservice-connected death pension benefits as the "helpless child" of the Veteran is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


